Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments/remarks with respect to claims 1, 11, 21 and 31 have been fully considered but are moot because the arguments do not directly apply to the new combination of references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 21-30 are being interpreted under 35 U.S.C. 112(f). 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-13, 19-23, 29-33 and 39-40 rejected under 35 U.S.C. 103 as being unpatentable over Galant et al. (US 20180132006 A1, hereinafter ‘Galant’) in view of Galant et al. (US 20180033462 A1, hereinafter ‘Galant#2’), further in view of US 20120102021 A1 to Hill et al. (hereinafter ‘Hill’).

Regarding claim 1, Galant discloses a method for generating meme content (para [0006]: “highlight-based movie navigation, editing and sharing”; also, para [0140]-[0142]: editing may include overlaying information. Note, editing and sharing a clip meets the broadest reasonable interpretation of generating meme content) comprising: 
tagging a content item with one or more first tags based on metadata for the content item (para [0056]-[0057], [0131]-[0132], 151, 153, 132, 121 and 122 of fig. 1A: with respect to automatic tagging 132, the trigger sources may include one or more of sensor metadata from modules 151 or 153, the sensor based metadata may be considered as ‘first tags’, Also consider para [0058]-[0059]: “when the master highlight list is generated by the photographer (or capture device operator) the highlight list may be different than when it's generated by a system or a viewer of the video”. Therefore the photographer may generate the master highlight list, i.e. tags, which may be alternately considered as ‘first tags’); 
receiving at user equipment the content item having the one or more first tags (para [0058]-[0059]: “These different instantiations may be different because a different party is generating different tags. For example, when the master highlight list is generated by the photographer (or capture device operator) the highlight list may be different than when it's generated by a system or a viewer of the video (e.g., a viewer of raw video 101, a viewer of rough-cut video 102). The highlight list may be different still from the highlights generated by an editor (a person or a computer program accessing the captured data after the capture has taken place and before the viewing.” Therefore a “different party” such as a viewer or editor may access/receive the tagged content and also add tags, and it is implicit, or at least obvious that the different parties could use different machines because, for example, many/most people have their own personal devices. Also see para [0062]: “the processes and the data can be distributed between two or more machines”);
subsequently, tagging the content item with one or more second tags at the user equipment based on a user profile (para [0058]-[0059]: “These different instantiations may be different because a different party is generating different tags. For example, when the master highlight list is generated by the photographer (or capture device operator) the highlight list may be different than when it's generated by a system or a viewer of the video (e.g., a viewer of raw video 101, a viewer of rough-cut video 102). The highlight list may be different still from the highlights generated by an editor (a person or a computer program accessing the captured data after the capture has taken place and before the viewing).” Therefore the photographer may generate the master highlight list, i.e. tags, which may be considered as ‘first tags’ and a “different party” such as a viewer or editor may access/receive the tagged content and also add tags. Also para [0053]-[0057]: Each version of the video (e.g., the raw video, rough-cut video, and final-cut video) may be associated and or generated by the same or different party (e.g., a photographer, a viewer, a system … In one embodiment, machine learning systems 152 aggregates individual experiences from one or more client devices and uses algorithms that act upon that information to predict triggers. Note, therefore the aggregated individual experiences meets the limitation of a user profile);
identifying a segment of the content item based on the first and second tags (para [0072], fig. 2: Composer 265 receives media clip data 260 and creates summary movie data 280 therefrom in response to composition rules data 270. Media clip data 210 can be rough-cut clips, final-cut clips, or both … composition rules data 270 specifies one or more of the following examples: length of a highlight, number of highlights … relative weightings of the types of highlights give the signal sources and strengths. Note, therefore content is identified based on metadata/tags, and a ‘final-cut clip’ may include first and second tags as described in para [0059]); and
storing the identified segment for use in generating meme content (para [0183], fig. 12: user can save selected highlights for return viewing or sharing).
However, Galant while discloses editing and sharing clips/highlights, Galant does not explicitly disclose generating meme content, wherein meme content comprises a message.
However, in analogous art, Galant#2 discloses generating meme content, wherein meme content comprises a message (para [0126]-[0128], 735 of fig. 7: Enhance portion of edited recording, 805 of fig. 8: still shot selection module: The still shot selection module 805 may select a still shot from a recording to enhance a portion of the footage. In some embodiments, the still shot selection module 805 may contain a library of text, images, memes, and other content. The still shot selection module 805 may select a still shot from the library to enhance the portion of the footage).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the generation of clips/highlights of Galant in view of the generation of meme content as taught by Galant#2 to generate an edited recording which may reflect portions of the activity that are important to a person recording the activity and/or an audience viewing the recording (Galant#2, para [0049]).
The combination of Galant#1 and Galant#2 fails to explicitly disclose wherein the metadata for the content item indicates a popularity of memes that have been generated based on the segment of the content item.
However, in analogous art, Hill discloses wherein the metadata for the content item indicates a popularity of memes that have been generated based on the segment of the content item (para [0040]: Identifying the most re-posted bits of visual content can therefore be a very strong indicator of the content's "interestingness", more so than the content view count, which can be quite non-indicative of relevance. Therefore, the number of times a piece of content is reposted may be employed as a way of identifying interesting content; para [0085]-[0086]: The influence score may be determined by identifying influential users based on timing and popularity of posted memes … Visual memes may be automatically tagged with words in text or other memes that were derived from one or more of graph and topic analyses. Applications for employing visual meme analysis may include applications in advertising, marketing, public relations, intelligence monitoring/security, or any other field).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the generation of clips/highlights of modified Galant further in view of the popularity/interesting analysis and metadata of Hill because “Applications for employing visual meme analysis may include applications in advertising, marketing, public relations, intelligence monitoring/security, or any other field” (Hill, para [0086]).

Regarding claim 2, Galant discloses the method comprising generating for display a progress bar having a user-selectable display element corresponding to the position of the identified segment in the content item, wherein selection of the display element by a user causes the identified segment to be stored (para [0170]-[0171], figs. 9-12: user can select/deselect highlights presented on the timeline to include/remove from a presentation; para [0183]: user can save selected highlights for return viewing or sharing).

Regarding claim 3, Galant discloses wherein the display element displays information based on at least one of the metadata for the content item and the user profile (highlights are selected based on the metadata as per the rejection of claim 1; also, para [0170]-[0171], figs. 9-12: “the highlights are presented on the timeline in the instrumented mode and the highlights that are included are taller than the ones that are not.” Note, therefore the highlights displayed as ‘taller’ is information based on the abovementioned metadata).

Regarding claim 9, Galant discloses the method comprising transmitting to a content provider data indicating the start and end points of the identified segment (para [0077]-[0077], 240 and 310 of fig. 3A: “Referring to FIG. 3A, signal data 210, tagged data 220, previous highlight list data 230, highlight list data 240, media data 250, media clip data 260, composition rules data 270, and summary movie data 280 may be obtained from or stored in local, remote, and/or cloud data store 310”, also para [0058]: “the individual highlights in the master highlight list include the start time, the end time and/or duration”).

Regarding claim 10, Galant discloses the method comprising: 
upon identifying a segment of the content item based on the first and second tags, transmitting a recording of the identified segment to storage; and accessing from storage the identified segment at the user equipment (para [0077]-[0077], 310 of fig. 3A: “Referring to FIG. 3A, signal data 210, tagged data 220, previous highlight list data 230, highlight list data 240, media data 250, media clip data 260, composition rules data 270, and summary movie data 280 may be obtained from or stored in local, remote, and/or cloud data store 310”; also para [0062], [0217]-[0218] and fig. 17: tagging processing may be performed by a combination of the client device or a cloud server, and tagged content may be transmitted to the client).

Regarding claim 11, the system of claim 11 is rejected along the same rationale as the method of claim 1 and because Galant further teaches control circuitry to perform the associated method (para [0062]).

Regarding claims 12-13 and 19-20, the system of claims 12-13 and 19-20 is rejected along the same rationale as the method of claims 2-3 and 9-10, respectively. 

Regarding claim 21, the system of claim 21 is rejected along the same rationale as the method of claim 1 and because Galant further teaches control circuitry to perform the associated method (para [0062]).

Regarding claims 22-23 and 29-30, the system of claims 22-23 and 29-30 is rejected along the same rationale as the method of claims 2-3 and 9-10, respectively. 

Regarding claim 31, the non-transitory computer readable medium of claim 31 is rejected along the same rationale as the method of claim 1 and because Galant further teaches software to perform the associated method (para [0062]).

Regarding claims 32-33 and 39-40, the non-transitory computer readable medium of claims 32-33 and 39-40 is rejected along the same rationale as the method of claims 2-3 and 9-10, respectively.

Claims 4-5, 14-15, 24-25 and 34-35 rejected under 35 U.S.C. 103 as being unpatentable over Galant in view of Galant#2 and Hill, further in view of US 20130326406 A1 to Reiley et al. (hereinafter ‘Reiley’).

Regarding claim 4, modified Galant discloses the method of claim 1, but fails to explicitly disclose the limitation of determining one or more user inputs at the user equipment relating to a playback operation of the content item; and storing data in the user profile relating to the one or more user inputs.
However, in analogous art Reiley discloses the limitation (para [0044]-[0045]: “monitoring user behavior can be used to identify entities, such as but not limited to, personalities, locations, issues or institutions of interest to the user”, “the implicit or explicitly received user input or parameters associated with the user profile/account are analyzed to obtain the attributes and the metadata required to generate the personalized content 116”, and para [0053]: “fast forwarding, rewinding, pausing, repeatedly playing particular segments”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Galant in view of the above teachings of Reiley for the recognizable benefit of providing content segments of higher interest to the user (Reiley, Abstract).

Regarding claim 5, modified Galant discloses the method of claim 1, but fails to explicitly disclose the limitation of determining one or more user reactions during playback of the content item; and 
storing data in the user profile relating to the one or more user reactions. However, in analogous art Reiley discloses the limitation (para [0044]-[0045]: “monitoring user behavior can be used to identify entities, such as but not limited to, personalities, locations, issues or institutions of interest to the user”, “the implicit or explicitly received user input or parameters associated with the user profile/account are analyzed to obtain the attributes and the metadata required to generate the personalized content 116”, and para [0053]: “fast forwarding, rewinding, pausing, repeatedly playing particular segments”, also para [0054]: “The user input data can be an initial user reaction to media item.” Note, therefore user inputs such as fast forwarding through a scene meets the broadest reasonable interpretation of ‘user reaction’).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Galant in view of the above teachings of Reiley for the recognizable benefit of providing content segments of higher interest to the user (Reiley, Abstract).

Regarding claims 14-15, the system of claims 14-15 is rejected along the same rationale as the method of claims 4-5, respectively. 

Regarding claims 24-25, the system of claims 24-25 is rejected along the same rationale as the method of claims 4-5, respectively. 

Regarding claims 34-35, the non-transitory computer readable medium of claims 34-35 is rejected along the same rationale as the method of claims 4-5, respectively.

Claims 6, 8, 16, 18, 26, 28, 36 and 38 rejected under 35 U.S.C. 103 as being unpatentable over Galant in view of Galant#2 and Hill, further in view of US 20170083770 A1 to Carlson et al. (hereinafter ‘Carlson’).

Regarding claim 6, modified Galant discloses the method of claim 1, but fails to explicitly disclose the limitation of tagging the content item with one or more third tags based on the metadata for the content item; and restricting storage of the identified segment where it contains one or more third tags.
However, in analogous art, Carlson teaches generating video summaries based on segmented scenes and associated metadata and excluding particular scenes with nude scenes, adult language, etc., which may be considered as ‘third tags’ (para [0069]).
Therefore the combination of Galant and Carlson discloses tagging the content item with one or more third tags based on the metadata for the content item; and restricting storage of the identified segment where it contains one or more third tags.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings, scene selection and scene storage of Galant in view of the above teachings and ‘third tags’ of Carlson for the recognizable benefit of removing material that may be objectionable to some viewers (Carlson, para [0069]).

Regarding claim 8, modified Galant discloses the method of claim 1, but fails to explicitly disclose the limitation wherein the metadata indicates that the identified segment contains restricted content. However, in analogous art, Carlson teaches generating video summaries based on segmented scenes and associated metadata and excluding particular scenes with nude scenes, adult language, etc. (para [0069]).
Therefore the combination of Galant and Carlson discloses wherein the metadata indicates that the identified segment contains restricted content.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings, scene selection and scene storage of Galant in view of the above teachings of Carlson for the recognizable benefit of removing material that may be objectionable to some viewers (Carlson, para [0069]).

Regarding claims 16 and 18, the system of claims 16 and 18 is rejected along the same rationale as the method of claims 6 and 8, respectively. 

Regarding claims 26 and 28, the system of claims 26 and 28 is rejected along the same rationale as the method of claims 6 and 8, respectively. 

Regarding claims 36 and 38, the non-transitory computer readable medium of claims 36 and 38 is rejected along the same rationale as the method of claims 6 and 8, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484  


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484